Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-21 are pending. 
	The Terminal Disclaimer filed on 05-06-2022 has been processed and approved.
EXAMINER’S AMENDMENT
	The application has been amended as follows: 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney Mr. Michael Fainberg (Reg. No. 50441),  on 05-26-2022 .

Claims are amended as follows:
	1.	(Currently Amended)	A system for allocating computer resources for detection of malicious files comprising:
a hardware processor configured to: 
form at least one behavior pattern grouping selected commands with shared parameters; 
apply a hash function on the at least one of the formed behavior pattern to obtain computed parameters; 
calculate a degree of harmfulness based on the obtained computed parameters using the hash function and a model for detection of malicious files, wherein the degree of harmfulness is a number value characterizing a probability that a malicious activity will be manifested by a time of computing said degree of harmfulness, and wherein the model for detection is a machine learning model previously trained using computed parameters of previous behavior patterns on which the hash function was applied to output degrees of harmfulness; and
allocate the computing resources used to ensure a security of a computing device based on the calculated degree of harmfulness, wherein the allocating of the computing resources comprises freeing up resources previously allocated for detection of malicious files when the degree of harmfulness is less than a predetermined threshold value.
3.	(Cancelled)
	8.	(Currently Amended) 	A method for allocating computer resources for detection of malicious files, the method comprising:
forming at least one behavior pattern grouping selected commands with shared parameters; 
applying a hash function on the at least one of the formed behavior pattern to obtain computed parameters; 
calculating a degree of harmfulness based on the obtained computed parameters using the hash function and a model for detection of malicious files, wherein the degree of harmfulness is a number value characterizing a probability that a malicious activity will be manifested by a time of computing said degree of harmfulness, and wherein the model for detection is a machine learning model previously trained using computed parameters of previous behavior patterns on which the hash function was applied to output degrees of harmfulness; and
allocating the computing resources used to ensure a security of a computing device based on the calculated degree of harmfulness, wherein the allocating of the computing resources comprises freeing up resources previously allocated for detection of malicious files when the degree of harmfulness is less than a predetermined threshold value.
10.	(Cancelled)
	
	15.	(Currently Amended) A  non-transitory computer-readable medium storing thereon instructions for allocating computer resources for detection of malicious files, the instructions comprising instructions for:
forming at least one behavior pattern grouping selected commands with shared parameters; 
applying a hash function on the at least one of the formed behavior pattern to obtain computed parameters; 
calculating a degree of harmfulness based on the obtained computed parameters using the hash function and a model for detection of malicious files, wherein the degree of harmfulness is a number value characterizing a probability that a malicious activity will be manifested by a time of computing said degree of harmfulness, and wherein the model for detection is a machine learning model previously trained using computed parameters of previous behavior patterns on which the hash function was applied to output degrees of harmfulness; and
allocating the computing resources used to ensure a security of a computing device based on the calculated degree of harmfulness, wherein the allocating of the computing resources comprises freeing up resources previously allocated for detection of malicious files when the degree of harmfulness is less than a predetermined threshold value.
17.	(Cancelled)
In claims 16 and 18-21, replace “non-tranistory’’ to --non-transitory--.

Allowable Subject Matter
	Claims 1, 2, 4-9, 11-16 and 18-21 are allowed.
The following is an examiner's statement of reasons for allowance:
	The prior art Sridhara et al. (US Publication No. 2016/0337390) of record discloses, methods of evaluating device behaviors in a computing device and enabling white listing of particular behaviors. Various embodiments may include monitoring activities of a software application operating on the computing device, and generating a behavior vector information structure that characterizes a first monitored activity of the software application. The behavior vector information structure may be applied to a machine learning classifier model to generate analysis results. The analysis results may be used to classify the first monitored activity of the software application as one of benign, suspicious, and non-benign.
	The prior art Bennett et al. (US Patent No. 10,432,649) of record discloses, an object is processed, the result is parsed into a plurality of sub-objects including a first sub-object and a second sub-object. A first behavior match result is determined based on whether information within the first sub-object corresponds to  identifiers associated with malicious activity. Also, a second behavior match result is determined based on whether information within the second sub-object corresponds to identifiers associated with malicious activity. The first and second behavior match results are aggregated, wherein a malicious behavior score is calculated based on the aggregated result. The object is classified according to the malicious behavior score. 	However, prior arts taken singly or in combination, fail to anticipate or render the following limitation: calculate a degree of harmfulness based on the obtained computed parameters using the hash function and a model for detection of malicious files, wherein the degree of harmfulness is a number value characterizing a probability that a malicious activity will be manifested by a time of computing said degree of harmfulness, and wherein the model for detection is a machine learning model previously trained using computed parameters of previous behavior patterns on which the hash function was applied to output degrees of harmfulness; and allocate the computing resources used to ensure a security of a computing device based on the calculated degree of harmfulness, wherein the allocating of the computing resources comprises freeing up resources previously allocated for detection of malicious files when the degree of harmfulness is less than a predetermined threshold value (as claimed in claims 1, 8 and 15).
	Claims are allowed in view of the above limitations when in combination with the remaining claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437